Citation Nr: 0840572	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-40 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sensory loss of the 
face/cheek as a residual of service-connected bilateral 
ostoplasty.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June1971 to July 
1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 decision of the St. Louis, 
Missouri, VA Regional Office (RO).  


FINDING OF FACT

Disability due to sensory loss in the face/cheek is not 
attributable to a service-connected disease or injury.


CONCLUSION OF LAW

Sensory loss of the face/cheek is not proximately due to or 
the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The March 
2002 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in September 2005.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria & Analysis

By way of history, service connection for status post 
bilateral otoplasty was established in a September 1991 
rating decision and a 0 percent disability evaluation was 
assigned under Diagnostic Code 6211.  In a January 2002 
rating decision, an increased rating for the service-
connected bilateral otoplasty was denied.  In March 2002, the 
appellant asserted that he had nerve damage in association 
with the service-connected bilateral otoplasty and that a 
higher rating was warranted.  

A March 2004 decision shows that the AOJ increased the rating 
for service-connected status post bilateral otoplasty, based 
on a March 2004 VA examination report showing sensory changes 
of the auricles as a residual of the service-connected 
bilateral otoplasty.  The decision reflects that the sensory 
loss of the auricles was rated as analogous to sensory loss 
of a cranial nerve, and a 10 percent disability evaluation 
was assigned for status post bilateral otoplasty with sensory 
changes, posterior, external auricles, under Diagnostic Codes 
6299-8205.  

In this case, the appellant has limited his appeal to 
secondary service connection.  In his March 2005 notice of 
disagreement, he asserted that he had sensory loss in his 
face with no feeling in his cheek as a residual of the 
service-connected bilateral otoplasty.  In the December 2005 
VA Form 9, he contended that he had muscle and/or nerve 
damage resulting in paralysis of his face in association with 
the service-connected bilateral otoplasty.  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2008).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order 
to warrant service connection on a secondary basis for a 
sensory loss in the face/cheek, the evidence must show that 
the appellant's service-connected disability either caused or 
aggravated the face/cheek disorder.  

A determination as to whether face/cheek impairment is 
related to service-connected disability requires competent 
evidence.  The appellant is competent to report his symptoms.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination.  More specifically, 
although he is competent to report that he has sensory loss 
in his face/cheek, the Board finds that his opinion alone 
does not provide a sufficient basis upon which to make a 
determination as to whether sensory loss in the face/check is 
related to the service-connected otoplasty.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record, to include the opinions to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In that regard, the Board notes that the appellant underwent 
a VA examination in September 2005.  The report of 
examination notes, in pertinent part, the following: 

It should be called to the attention of 
the referring authority, that the facial 
nerve does not supply the skin of the 
face, the skin of the face is the 
exclusive territory of the trigeminal 
nerve, the only portion of the skin of 
the head, supplied by the facial (7th) 
nerve as opposed to the trigeminal (5th), 
is the anterior margin of the external 
auditory canal.  Involved with that 
portion would almost surely have 
affected the terminal trigs of the 
facial nerve, however, the skin of the 
cheek lies entirely in the territory of 
the second division of the trigeminal 
nerve which reaches the skin of the face 
by way of a small thoramen on the 
inferior margin of the orbit at 
approximately its center, which can be 
felt as small depression on one's own 
face.  Therefore, as the question is 
written, on page 2 of the request form, 
in the paragraph beginning with "If the 
veteran", there is no question that the 
terminal trigs of the facial nerve which 
supply the external auditory canal, had 
been affected by the operation which is 
inevitable, on the other hand, there is 
no reason to believe that the operation, 
in any way, could have produced a change 
in his cheek.  

The examiner concluded that the appellant displayed a sensory 
disorder which was nonanatomic, noting that it extended far 
beyond the pinna.  The examiner added that it did not appear 
to lie in the territory of any single nerve, and opined that 
it was not the result of the otoplasty.  The examiner noted 
that the opinion was based on the fact that the area of the 
cheek about which the appellant complained, was supplied by a 
cranial nerve having no relationship to the site of the prior 
operative procedures.  The diagnosis entered was no evidence 
of involvement of the trigeminal nerve.  

In this case, the Board has afforded more probative value to 
the competent VA medical opinion to the effect that any cheek 
symptoms are not related to the service-connected status post 
bilateral otoplasty with sensory changes of the external 
auricles.  The examiner reviewed the claims file, the opinion 
is remarkably detailed, and the examiner provided a complete 
rationale for the opinion.  Such is far more probative than 
the appellant's lay assertions in regard to etiology.  

In regard to the assertions in the September 2004 Informal 
Hearing Presentation, essentially to the effect that the 
rating in effect contemplates sensory loss of the trigeminal 
nerve in the face/cheek rather than the ears, the Board finds 
the contention to be misguided.  While the March 2004 rating 
decision reflects that the sensory loss of the external 
auricles is rated under Diagnostic Codes 6299-8205, and 
Diagnostic Code 8205 pertains to the trigeminal nerve, the 
rating was by analogy.  

When an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20 (2008).  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" by using the first two digits of that part of 
the rating schedule which most closely identifies the part, 
or system, of the body involved and adding "99" for the 
unlisted condition.  See 38 C.F.R. § 4.27.  Under 38 C.F.R. 
§ 4.87, Diagnostic Codes 6200 through 6260 pertain to the 
evaluation of diseases of the ear.  While the AOJ could have 
rated the sensory loss of the external auricles as analogous 
to 6299-8207, as Diagnostic Code 8207 pertains to the seventh 
(facial) cranial nerve, the rating by analogy with the use of 
Diagnostic Codes 6299-8205 clearly reflects that the rating 
pertains to sensory ears, not the face/cheek.  

In sum, the competent evidence establishes that any sensory 
loss of the face/cheek was not caused or aggravated by the 
status post bilateral otoplasty with sensory changes of the 
external auricles.  Thus, service connection for sensory loss 
of the face/cheek secondary to the service-connected 
disability is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for sensory loss of the face/cheek as a 
residual of service-connected bilateral ostoplasty is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


